Citation Nr: 0519627	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  03-06 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for herniated nucleus pulposus, lumbar spine, with 
degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
March 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in March 2004.  This matter was 
originally on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.

As noted above, the claim was remanded by the Board in March 
2004 so that additional development actions could be 
accomplished.  Specifically, the Board required that a VA 
examination be conducted to determine the current nature and 
severity of the veteran's service-connected nucleus pulposus 
of the lumbar spine with degenerative changes.  The Board 
requested that the examiner state whether the veteran 
experienced incapacitating episodes as a result of her 
service-connected spine disability and, if so, the total 
duration of incapacitation in terms of weeks during the past 
year.  The April 2004 VA examiner opined that the veteran 
experienced incapacitating episodes of lower back pain as a 
result of her service-connected spine disability, but did not 
provide the total duration of incapacitation in terms of 
weeks during the past year.  Therefore, the Board finds that 
further development is needed in light of this Stegall 
violation.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of her service-connected 
herniated nucleus pulposus of the lumbar 
spine with degenerative changes under the 
regulations in effect prior to September 
2002, and effective September 2002 and 
September 2003.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion, and comment 
on the functional limitations, if any, 
caused by the veteran's service-connected 
low back disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The examiner should report all 
neurological complaints or findings 
attributable to the veteran's service-
connected low back disability.  The 
examiner should offer an opinion as to 
whether the veteran's service-connected 
back disability has resulted in 
incapacitating episodes, and if so, the 
total duration of incapacitation in terms 
of weeks during the past year.  

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of  2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




